     Case 1:15-mc-01404-CKK Document 600 Filed 08/18/21 Page 1 of 1
USCA Case #19-7058   Document #1910695      Filed: 08/18/2021 Page 1 of 1


                United States Court of Appeals
                             FOR T HE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________


No. 19-7058                                                 September Term, 2020
                                                                       1:15-mc-01404-CKK
                                                    Filed On: August 18, 2021 [1910695]
In re: Domestic Airline Travel Antitrust
Litigation,

                                       MANDATE

      In accordance with the judgment of July 9, 2021, and pursuant to Federal Rule
of Appellate Procedure 41, this constitutes the formal mandate of this court.


                                                           FOR THE COURT:
                                                           Mark J. Langer, Clerk

                                                   BY:     /s/
                                                           Michael C. McGrail
                                                           Deputy Clerk




Link to the judgment filed July 9, 2021
